Citation Nr: 0947155	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  99-25 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to an initial rating higher than 20 percent 
for a lumbar spine disability.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998, December 2004, and 
January 2006 rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that respectively granted 
service connection for a lumbar spine disability and awarded 
a 10 percent disability rating, denied entitlement to a TDIU 
rating, and declined to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder.  

By a July 2003 supplemental statement of the case, the RO 
increased the disability rating for the Veteran's lumbar 
spine disability from 10 to 20 percent disabling, effective 
July 28, 1994, the effective date of service connection.

At the outset, the Board acknowledges that in her initial 
claim for service connection, the Veteran characterized her 
disability as depression.  Her claim was subsequently amended 
to include paranoid schizophrenia.  That claim was denied in 
a January 2002 rating decision that the Veteran did not 
appeal.  In December 2004, the Veteran filed an application 
to reopen her claim of entitlement to service connection for 
a "psychiatric disability."  The United States Court of 
Veterans Claims recently held that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Veteran's claim is most appropriately styled 
as captioned above.   

Next, the Board notes that in February 2009 correspondence 
and at the June 2009 hearing before the Board, the Veteran 
submitted testimony regarding clear and unmistakable error 
with regard to her service-connected lumbar spine disability 
and the denial of her claim for service connection for an 
acquired psychiatric disability.  The Veteran's statements, 
however, lack the specificity required for a valid claim of 
clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a) 
(2009); Simmons v. Principi, 17 Vet. App. 104 (2003).  
Accordingly, the issue of clear and unmistakable error in a 
prior decision is not currently before the Board.  See 38 
C.F.R. §§ 3.105, 3.156 (2009).

As a final introductory matter, the Board notes that in the 
June 2009 hearing before the Board, the Veteran provided 
testimony regarding the issue of entitlement to service 
connection for pes planus.  The Veteran at that time 
indicated that she had submitted a notice of disagreement as 
to that issue.  After reviewing the file, however, the Board 
cannot find in the claims file a timely notice of 
disagreement with respect to this issue, and therefore cannot 
at this time assert any jurisdiction over the issue.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, entitlement to an increased 
initial rating for a lumbar spine disability, and entitlement 
to a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder was previously denied in a January 2002 
rating decision.  A notice of disagreement with the rating 
decision was received but a substantive appeal was not 
received within 60 days of an April 2003 statement of the 
case.   

2.  The evidence received since the January 2002 decision is 
new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for service connection.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder (paranoid schizophrenia and depression) is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the claim of entitlement to service connection 
for an acquired psychiatric disorder in a January 2002 rating 
decision.  The RO found that there was no probative evidence 
establishing that the Veteran's diagnosed psychiatric 
disorders (paranoid schizophrenia with depression) had their 
clinical onset either during her active service or within the 
year after her separation from service, and the claim 
accordingly was denied.  A notice of disagreement was 
received with respect to the January 2002 RO rating decision, 
but a substantive appeal was not received within 60 days of 
issuance of an April 2003 statement of the case.  As a 
result, the January 2002 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

Although in the January 2006 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

The claim for service connection for an acquired psychiatric 
disorder may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
application to reopen this claim was received in December 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in January 2002 consisted of the Veteran's service 
treatment records, post-service treatment records, and the 
Veteran's own statements.  The RO found that although the 
Veteran complained of depression and excessive worry at the 
time of her separation from service, because there was no 
evidence showing that her paranoid schizophrenia with 
depression first manifested during her active service or 
within the year after her discharge from service, service 
connection for an acquired psychiatric disorder was not 
warranted.  

New evidence received since the January 2002 rating decision 
includes a February 2009 letter from the Veteran's treating 
psychiatrist that suggests that the Veteran's psychiatric 
disorders may, as likely as not, have had their clinical 
onset during her active service.  Specifically, in the 
February 2009 letter, the psychiatrist stated that the 
Veteran's symptoms first began while in service, but that the 
Veteran had not reported her symptoms nor sought medical 
attention for fear of being labeled.  

The Board finds that the February 2009 opinion constitutes 
evidence that is both new and material, as the opinion 
suggests that the Veteran's psychiatric disorders had their 
clinical onset during her active service.  The opinion has 
been presumed credible for the purpose of determining whether 
to reopen the claim.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of an appellant's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159 (2009).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder; to that extent only, the appeal is 
allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for an 
acquired psychiatric disorder, an increased initial rating 
for a lumbar spine disability, and a TDIU.

The Veteran contends that she initially experienced symptoms 
related to her currently diagnosed paranoid schizophrenia 
during her period of active service.  Specifically, she 
asserts that during service, she experienced her first 
psychotic episode, which consisted of auditory and visual 
hallucinations.  She also asserts that she first began to 
experience depression and nervousness in service, as 
evidenced by her complaints of depression and excessive worry 
at the time of her separation from service.  In the 
alternative, she asserts that her service-connected lumbar 
spine disability aggravates her psychiatric disorders, such 
that she is entitled to service connection on a secondary 
basis.

The Veteran's service treatment records demonstrate that on 
examination in September 1978, prior to her discharge from 
service, she complained of frequent trouble sleeping, 
depression, and excessive worry.  Psychiatric evaluation, 
however, revealed no abnormalities.  The Veteran's service 
treatment records are otherwise silent as to any psychiatric 
problems.

The first post-service clinical evidence of a psychiatric 
disorder is not dated until April 1985, when the Veteran shot 
a woman after hearing voices that allegedly told her to kill 
the woman.  At the time of her initial psychiatric 
evaluation, she reported the onset of auditory and visual 
hallucinations during her period of active service.  She was 
at that time diagnosed with schizophrenic disorder, and 
subsequently was imprisoned.  Clinical records associated 
with her incarceration and dated after her release from 
prison show continued treatment for psychiatric problems 
diagnosed as paranoid schizophrenia with depression and 
somatization disorder.

In a February 2009 letter, the Veteran's treating VA 
psychiatrist suggested that it was as likely as not that the 
Veteran's psychiatric disorders had first manifested during 
her active service, given her report of the initial onset of 
symptoms during her active service.

The Veteran has provided competent testimony regarding the 
incurrence of nervousness, depression, sleep impairment, and 
auditory and visual hallucinations during service, and as to 
the continuation of such symptoms after her separation from 
service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Because she is not competent, however, to relate her 
in-service symptoms to any currently diagnosed psychiatric 
disorder, and such relationship remains unclear to the Board, 
the Board finds that a VA examination is necessary in order 
to fairly decide her claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).

The Veteran's most recent VA examination of the spine took 
place in August 2007.  The Veteran, in numerous written 
statements and in February 2009 testimony before the Board, 
contends that her lumbar spine disability has worsened since 
the time of the last examination.  Specifically, she asserts 
that she now must use a scooter for ambulation outside the 
home, and that she has diminished sensation in her feet.  MRI 
and EMG reports dated in May 2008 are supportive of her 
contentions.  Additionally, an October 2008 letter from the 
Veteran's treating physician indicates that the Veteran is 
totally disabled as a result of her back disability.  Given 
the Veteran's contentions of worsening since the most recent 
VA examination, VA is required to afford her a 
contemporaneous VA examination to assess the current nature, 
extent and severity of her service-connected disability.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 
1995), 60 Fed. Reg. 43186 (1995).

With respect to the Veteran's claim of entitlement to a TDIU, 
the record reflects that in addition to her service-connected 
lumbar spine disability, the Veteran has been diagnosed with 
psychiatric disorders and fibromyalgia, both of which have 
been determined by treating physicians to impair the 
Veteran's ability to work.  Significantly, however, treating 
physicians have long felt that the Veteran's lumbar spine 
disability precluded her from being employed.  On disability 
evaluation in August 1999, many years before she was 
diagnosed with fibromyalgia, the examining physician 
determined that she was unemployable as a result of her 
service-connected back disability.  Since that time, numerous 
physicians have concluded similarly.

The record also reflects that in November 1985, the Ohio 
Public Employees Retirement System approved the Veteran's 
September 1985 application for benefits, effective September 
1, 1985.  The decision, and the records upon which the 
decision was based, however, have not been associated with 
the record.  Accordingly, the basis for determining the 
Veteran's disability status is not clear.  Because the 
decision and medical records upon which the award of 
disability benefits was predicated may be relevant to the 
Veteran's claim of entitlement to a TDIU rating, efforts to 
obtain those outstanding records should be made.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

Because an adequate opinion addressing the effect of the 
Veteran's service-connected lumbar spine disability on her 
employability has not yet been obtained, the Board must 
remand for an opinion.  This claim is also inextricably 
intertwined with the Veteran's pending claim for increased 
rating for her lumbar spine disability.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
claim currently on appeal is often to defer adjudication of 
the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Next, the most recent VA records in the claims file are dated 
in December 2008. Because the Veteran has indicated that she 
has continued to receive regular treatment since that time, 
the Board finds that there are additional VA treatment 
records pertinent to these claims that are outstanding.  
Because these may include records that are pertinent to the 
Veteran's claims, they are relevant and should be obtained. 
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Similarly, comprehensive private treatment records pertaining 
to the lumbar spine are outstanding.  Because they are 
relevant to the Veteran's claim for an increased rating, and 
have not yet been requested, an attempt to obtain them should 
be made.

Lastly, in February 2009 correspondence and at the June 2009 
hearing before the Board, the Veteran submitted testimony 
regarding clear and unmistakable error with regard to her 
service-connected lumbar spine disability and the denial of 
her claim for service connection for an acquired psychiatric 
disability.  The Veteran's statements, however, lack the 
specificity required for a valid claim of clear and 
unmistakable error (CUE).  See 38 C.F.R. § 3.105(a) (2009); 
Simmons v. Principi, 17 Vet. App. 104 (2003).  On remand, the 
Veteran should be asked to clarify the CUE claim discussed at 
the Board hearing and in correspondence dated in February 
2009.  The Veteran should also be informed that if sufficient 
clarification is received, the claim may be inextricably 
intertwined with the pending claim for service connection for 
an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to clarify the CUE 
claim discussed at the Board hearing 
and in correspondence dated in February 
2009.  The Veteran should also be 
informed that if sufficient 
clarification is received, the CUE 
claim may be inextricably intertwined 
with the pending claim for service 
connection for an acquired psychiatric 
disorder.  Lastly, inform the Veteran 
that if no response is received, any 
claim of CUE in a prior rating decision 
will be considered to have been 
abandoned.

2. Obtain and associate with the claims 
file records from the VA Medical Center 
in Cleveland, Ohio, dated from December 
2008 to the present.  All attempts to 
secure those records must be documented 
in the claims folder.

3.  After securing the Veteran's 
authorization, obtain and associate 
with the claims file the decision of 
the Ohio Public Employees Retirement 
System that awarded benefits, and the 
records upon which that decision was 
based.

4.  After obtaining the Veteran's 
authorization, associate with the 
claims file all records pertaining to 
treatment for a lumbar spine disability 
from Jack Rzepka, M.D., at 4200 
Warrensville Ctr. Rd., Suite 420, 
Warrensville Heights, Ohio.  All 
efforts to obtain these records should 
be fully documented.

5.  After the above-noted records have 
been associated with the claims file, 
schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims file and the 
examination report should note that 
review.  The examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
anxiety, depression, and schizophrenia, 
is related to the Veteran's military 
service, or developed within one year 
of her discharge from service in 
October 1978.  In doing so, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where the 
examiner did not comment on the 
Veteran's report of in-service injury 
and instead relied on the absence of 
evidence in the service medical records 
to provide a negative opinion).  In 
addition, the examiner should opine as 
to whether any diagnosed psychiatric 
disorder developed as a result of, or 
has been aggravated by the Veteran's 
service-connected lumbar spine 
disability.  The rationale for all 
opinions, with citation to relevant 
medical findings, must be provided.

6.  After the above-noted records have 
been associated with the claims file, 
schedule the Veteran for an examination 
of the spine, to determine the current 
severity of her service-connected 
lumbar spine disability.  The claims 
folder, along with any additional 
evidence obtained, should be made 
available to the examiner for review.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied. See 38 C.F.R. 
§ 4.71(a) (2001); 38 C.F.R. § 4.71(a) 
(2002); 38 C.F.R. § 4.71(a) (2003).

The examiner should specifically:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees, as well as 
state whether there is any favorable 
or unfavorable ankylosis of the back.  

b)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, incoordination pain or 
flare-ups attributable to the service 
connected back disorder.  These 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, incoordination, pain or 
flare ups.  For example, the examiner 
should report the point in the range 
of motion when pain becomes apparent.

c)  Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.  In this regard, the 
examiner should address the 
Veteran's complaints of weakness and 
radiating pain in the lower 
extremities.  If a separate 
neurological examination is needed 
one should be scheduled.  

d) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of any nerve.  
Identify any affected nerve, and 
state the severity of the impairment 
of the nerve affected.

e) State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over the 
past 12 months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician.

f)  State whether pain could 
significantly limit functional 
ability of the lumbar spine during 
flare-ups or when the back is used 
repeatedly over a period of time.  
That determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  In determining 
whether there is additional 
limitation of function with 
repetitive use, the examiner should 
specifically consider the statements 
of the Veteran regarding her 
functional capacity, and the 
frequency of flare ups.  

(g)  Lastly, offer an opinion as to 
the extent that her lumbar spine 
disability impairs her ability to 
work. If the Veteran's service-
connected lumbar spine disability 
does not render her unemployable, the 
examiner should suggest the type or 
types of employment in which the 
Veteran would be capable of engaging 
with her current service-connected 
disabilities, given her current skill 
set and educational background.  

7.  Then, readjudicate the claims for 
service connection for an acquired 
psychiatric disorder, an increased 
initial rating for a lumbar spine 
disability, and for a TDIU rating.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








        (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


